Title: From George Washington to Patrick Henry, 3 October 1777
From: Washington, George
To: Henry, Patrick



Dear Sir
Head Quarters 20 Miles from Philadelp⟨hia⟩ 3d October 1777.

I have been honored with yours of the 5th and 8th ⟨Septemr.⟩ As you are pleased to make allowance for the great variety ⟨of⟩ Business that engages my attention, I must plead that in ex⟨cuse⟩ for not acknowledging the rect of your favors sooner. Had any thing in the motions of the Enemy seemed to indicate an attack upon Virginia, I should not have delayed one moment in giving you proper intelligence.
Colo. Thomas Marshall of the 3d Virg⟨inia Regt⟩ informs me that the State are about raising a new Regiment of Artillery. He seems desirous of exchanging the Foot Service to that of the Artillery, as he thinks he can render his Country more service in that line. His Mathematical Abilities a⟨re⟩ sufficiently known in Virginia, and he possesses, in addition ⟨to⟩ those necessary qualifications for an Artillery Officer, th⟨at of⟩ indubitable Bravery, of which he has given proofs upon ⟨every⟩ occasion. Colo. Marshall has sollicited the command ⟨of this⟩ Regiment and requested me to mention that if the ⟨State⟩ should please to honor him, that his leaving the foot Service would not be disagreeable to me, it being his own Choice.
The inclosed recommendation in favr of Capt. Charles Porterfeild, at present attatched to the 11th Virginia Regt was handed to me by the Gentlemen who subscribe it, with a desire that I would request your interest for the Commission of Lieutenant Colonel or Major of the new Regt of Artillery if the places are not already disposed of. I cannot undertake to recommend Capt. Po[r]terfeidl upon my own particular knowledge, but he is universally esteemed by his acquaintances in the Army as an Officer of very extraordinary merit. He also I am informed has made the military Branches of the Mathematics his particular Study. This Gentleman entered very early into the Service of his Country, he accompanied Genl Arnold in his expedition to Quebec, at the Storm of which under Genl Montgomery he was made prisoner.
I shall cheerfully communicate every peice of intelligence particularly interesting to the State of Virginia, to Capt. Peirce, and ⟨any ot⟩her of such nature that it may be made public without injuring the Service.

I therefore hope that, thro’ him, you will be informed of every material occurrence in the Army. He is not about Head Quarters at present, and as my attention is taken up in planning a matter of great importance I must beg leave to refer you to a very full letter which I wrote to Genl Nelson a few days ago, in which I gave him a particular account of all our late transactions.
The inclosed hand Bill contains a full account of Northern Affairs, we are very anxious to hear the issue of them. Genl Burgoine seems to be in a fair way of being utterly ruined. Nothing but a successful stroke can extricate him. I have the honor to be with the greatest Respect and Regard Dear Sir Yr most obt Servt

Go: Washington

